Exhibit 10.1

EXECUTION COPY

TENTH AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT

TENTH AMENDMENT, dated as of April 29, 2010 (the “Tenth Amendment”), to the
Financing Agreement referred to below, by and among (i) ENHERENT CORP., a
Delaware corporation (“enherent” or the “Parent”), and each Subsidiary of Parent
listed as a borrower on the signature pages thereto (together with the Parent,
each, a “Borrower” and collectively, the “Borrowers”), and (ii) ABLECO FINANCE
LLC, a Delaware limited liability company (“Ableco”) as lender and as agent (in
such capacity, the “Agent”) for itself and each Person that purchases any
portion of Ableco’s rights and obligations under the Financing Agreement
pursuant to Sections 2.07 and 10.07 thereof (collectively with Ableco, the
“Lenders”).

WHEREAS, the Borrowers, the Agent and the Lenders are parties to the Amended and
Restated Financing Agreement dated as of April 1, 2005 (as amended to date, the
“Financing Agreement”), pursuant to which the Lenders have agreed to make
certain term loans and revolving loans to the Borrowers from time to time in an
aggregate principal amount at any time outstanding not to exceed the aggregate
amount set forth in the Financing Agreement; and

WHEREAS, the Borrowers have requested that the Agent and the Lenders amend
certain provisions of the Financing Agreement, and the Agent and Lenders agree
to amend such provisions on the terms and conditions as hereinafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions in Tenth Amendment. Any capitalized term used herein and not
defined shall have the meaning assigned to it in the Financing Agreement.

2. Amendments.

(a) Section 1.01 of the Financing Agreement is hereby amended by amending and
restating the definition of the term “Borrowing Base” in its entirety to read as
follows:

““Borrowing Base’ means, at any time, (a) the sum of (i) 85% of the Net Amount
of Eligible Accounts Receivable at such time, plus (ii) 80% of the Net Amount of
Unbilled Accounts Receivable at such time less, with respect to each Account
Debtor, the aggregate amount of accounts payable by the Borrowers to such
Account Debtor at such date, plus (iii) $601,822, provided that, on the first
Business Day of each month, commencing on January 1, 2010, the amount set forth
in this clause (iii) shall be automatically and immediately reduced by (A) for
the month of January 2010, $11,822, (B) for the months of February, March and
April, 2010, $10,000, (C) for the months of May and June, 2010, $15,000 and
(D) thereafter, $45,000, and, simultaneously with any such reduction, the
Borrowers shall make any prepayment required by Section 2.05(c)(i) (the amounts
described this clause (iii) being the “Additional Availability”), less (b) the
FCR Reserve and any reserves reasonably established by the Agent from time to
time.”



--------------------------------------------------------------------------------

3. Conditions to Effectiveness. This Tenth Amendment shall become effective only
upon satisfaction in full, in a manner satisfactory to the Agent, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being herein called the “Tenth Amendment Effective
Date”):

(a) The representations and warranties contained herein, in Section 5.01 of the
Financing Agreement and in each other Loan Document and certificate or other
writing delivered to the Agent pursuant hereto on or prior to the Tenth
Amendment Effective Date shall be correct on and as of the Tenth Amendment
Effective Date as though made on and as of such date, except to the extent that
such representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such date); and, no Default or
Event of Default shall have occurred and be continuing on the Tenth Amendment
Effective Date.

(b) The Agent shall have received counterparts of this Tenth Amendment which
bear the signatures of each Borrower.

(c) All legal matters incident to this Tenth Amendment shall be satisfactory to
the Agent and its counsel.

4. Representations and Warranties. Each Borrower hereby represents and warrants
to the Agent and the Lenders as follows:

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 5.01 of the Financing Agreement and in each other
Loan Document and certificate or other writing delivered to the Agent or the
Lenders pursuant hereto on or prior to the Tenth Amendment Effective Date shall
be correct on and as of the Tenth Amendment Effective Date as though made on and
as of such date, except to the extent that such representations and warranties
(or any schedules related thereto) expressly relate solely to an earlier date
(in which case such representations and warranties shall be true and correct on
and as of such date); and no Default or Event of Default shall have occurred and
be continuing on the Tenth Amendment Effective Date.

(b) Organization, Good Standing, Etc. Such Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization, (ii) has all requisite power and authority to execute, deliver
and perform this Tenth Amendment and to perform the Financing Agreement, as
amended hereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary.

(c) Authorization, Etc. The execution, delivery and performance by such Borrower
of this Tenth Amendment, and the performance by such Borrower of the Financing
Agreement, as amended hereby, (i) have been duly authorized by all necessary

 

-2-



--------------------------------------------------------------------------------

action, (ii) do not and will not contravene such Borrower’s charter or by-laws,
any applicable law or any contractual restriction binding on or otherwise
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties.

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or other regulatory body
is required in connection with the due execution, delivery and performance by
such Borrower of this Tenth Amendment, or for the performance of the Financing
Agreement, as amended hereby.

(e) Enforceability of Loan Documents. Each of this Tenth Amendment, the
Financing Agreement, as amended hereby, and each other Loan Document to which
such Borrower is a party is a legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as such enforceability may be limited by or subject to any bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

5. Continued Effectiveness of Financing Agreement. Each Borrower hereby
(i) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the Tenth Amendment Effective
Date all references in any such Loan Document to “the Financing Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Financing Agreement shall mean the Financing Agreement as amended by this Tenth
Amendment, and (ii) confirms and agrees that to the extent that any such Loan
Document purports to assign or pledge to the Agent or any Lender, or to grant to
the Agent or any Lender a Lien on any collateral as security for the Obligations
of such Borrower from time to time existing in respect of the Financing
Agreement and the other Loan Documents, such pledge, assignment and/or grant of
a Lien is hereby ratified and confirmed in all respects.

6. Release by the Borrowers.

Effective on the Tenth Amendment Effective Date, each Borrower, for itself and
on behalf of its successors, assigns, and officers, directors, employees, agents
and attorneys, and any Person acting for or on behalf of, or claiming through
it, hereby waives, releases, remises and forever discharges each Agent and each
Lender, each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lenders would be liable if such persons or
entities were found to be liable to the Borrowers (each a “Releasee” and
collectively, the “Releasees”), from any and all past and present claims, suits,
liens, lawsuits, adverse consequences, amounts paid in settlement, debts,
deficiencies, diminution in value, disbursements, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, whether based in equity, law, contract, tort, implied or express
warranty, strict liability, criminal

 

-3-



--------------------------------------------------------------------------------

or civil statute or common law (each a “Claim” and collectively, the “Claims”),
whether known or unknown, fixed or contingent, direct, indirect, or derivative,
asserted or unasserted, matured or unmatured, foreseen or unforeseen, past or
present, liquidated or unliquidated, suspected or unsuspected, which any
Borrower ever had from the beginning of the world, now has, or might hereafter
have against any such Releasee through the Tenth Amendment Effective Date, which
Claims relate, directly or indirectly, to any act or omission by any Releasee
that occurred on or prior to the date of this Tenth Amendment and relate,
directly or indirectly, to the Financing Agreement, any other Loan Document, or
any acts or omissions of any such Releasee with respect to the Financing
Agreement or any other Loan Document, or the lender-borrower relationship
evidenced by the Loan Documents, except for the duties and obligations set forth
in the Financing Agreement and this Tenth Amendment. As to each and every claim
released hereunder, each Borrower hereby represents that it has received the
advice of legal counsel with regard to the releases contained herein, and having
been so advised, specifically waives the benefit of the provisions of
Section 1542 of the Civil Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

Each Borrower acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Each Borrower understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

Each Borrower, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by such
Person pursuant to the above release. Each Borrower further agrees that it shall
not dispute the validity or enforceability of the Financing Agreement or any of
the other Loan Documents or any of its obligations thereunder, or the validity,
priority, enforceability or the extent of the Agent’s Lien on any item of
Collateral under the Financing Agreement or the other Loan Documents. If any
Borrower or any of its respective successors, assigns, or officers, directors,
employees, agents or attorneys, or any Person acting for or on behalf of, or
claiming through it violate the foregoing covenant, such Person, for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by such Releasee as a result of such
violation.

 

-4-



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) This Tenth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Tenth Amendment for any
other purpose.

(c) This Tenth Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

(d) Each Borrower hereby acknowledges and agrees that this Tenth Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Borrower under or in connection with this
Tenth Amendment shall have been untrue, false or misleading in any material
respect when made, or (ii) a Borrower shall fail to perform or observe any term,
covenant or agreement contained in this Tenth Amendment.

(e) The Borrowers will pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Tenth Amendment, including, without limitation,
the reasonable fees, disbursements and other charges of Schulte Roth & Zabel
LLP, counsel to the Agent and the Lenders.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
executed and delivered as of the date first above written.

 

BORROWERS: ENHERENT CORP. By:  

/s/ Pamela Fredette

  Name: Pamela Fredette   Title: CEO & President AGENT and LENDER:

ABLECO FINANCE LLC, as lender and agent, on behalf of itself and its affiliate
assigns

By:  

/s/ Daniel E. Wolf

  Name: Daniel E. Wolf   Title: President